UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6058



MOSES BARNES,

                                           Petitioner - Appellant,

          versus


NORTH CAROLINA ATTORNEY GENERAL; STEPHEN D.
MULLER; MIKE EASLEY,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., District
Judge. (CA-99-75-1)


Submitted:   May 23, 2000                  Decided:   June 23, 2000


Before MICHAEL and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Moses Barnes, Appellant Pro Se. Clarence Joe DelForge, III, OFFICE
OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Moses Barnes seeks to appeal the district court’s order de-

nying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. See Barnes v. North Carolina Attorney Gen.,

No. CA-99-75-1 (M.D.N.C. Dec. 21, 1999).*   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           DISMISSED




     *
       Although the magistrate judge relied upon Green    v. French,
143 F.3d 865 (4th Cir. 1998), denial of habeas corpus     relief was
still correct under the standards announced in Williams   v. Taylor,
529 U.S. ,    , 2000 WL 385369, *28 (U.S. Apr. 18,    2000) (No.
98-8384).


                                 2